DETAILED ACTION
                                            Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                          Response to Amendment
Claims 1-15 have been cancelled; and claims 16-29 are currently pending. 

                                                  Priority
	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).	


                              Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 16 and 24-29 are rejected under 35 U.S.C. 103 as unpatentable over Cheng et al. (US 2015/0137276 A1, hereinafter “Cheng”) in view of MONTEZ et al. (US 2010/0181676 Al, hereinafter “MONTEZ”).

In regards to claims 16 and 24-29, Cheng discloses (See, for example, Fig. 3R) a MEMS structure comprising a first (300) and second (346) semiconductor substrate; and said MEMS structure further comprising a MEMS device formed in a cavity (321’, 323’) of and integrated on the first semiconductor substrate (300). 
However, Cheng is silent about that the MEMS structure comprising the MEMS device being sealed in an AlGeSi eutectic compound. 

MONTEZ discloses (Figs. 5 and 6) a MEMS structure comprising the MEMS device being sealed in an AlGeSi eutectic compound (See, for example, Par [0043]).

Furthermore, Cheng as modified above fails to describe the processing steps of how the hermetic sealant AlGeSi is formed.
Even though the product-by-process limitations described in the claims for the formation of the AlGeSi hermetic sealant are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).
The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.
1983).
The lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).

                                          Response to Arguments
Applicant's arguments filed on 05/23/2022 have been fully considered but they are not persuasive.
Applicant makes the following arguments: 
1. “Although the Office does not point to a particular element of Cheng to read on Applicant’s recited “MEMS device,” let us assume arguendo that the semiconductor substrate elements 302b of Cheng could correspond to Applicant’s recited “MEMS device” (a point Applicant does not concede). However, even assuming the above arguendo, Cheng fails to teach or suggest that the MEMS device is “formed in a cavity of an integrated on the first semiconductor substrate,” as would be required to meet the features of Applicant’s Claim 16. Specifically, according to Cheng, such elements are explicitly stated to be “movable” and “free to move” as a result of an etching process causing semiconductor substrate to be released into the cavity, rather than “integrated on the first semiconductor substrate” as recited in Claim 16. “ (Remarks pp. 6-7)

	This is not persuasive because for a structural claim, it is the structural arrangements that is considered for patentability, not the structure/component of the device is formed, Hence, Cheng teaches: 
1.  the MEMS device is formed in a cavity as described in the rejection above (the movable elements (MEMS device) are formed in the cavities (323’, 321’)), 
2. the MEMS device is also formed in and on the MEMS substrate (to be specific as depicted in Fig. 3C, the movable elements are formed on the carrier substrate 312), 
3. the MEMS device is formed to move freely doesn’t mean that it doesn’t have any physical connection with the substrate (it just means, it is free to move with respect to a fixed axis. Besides mere allegation, there is no substantive evidence to show otherwise),  and 


4. As to the MEMS device being integrated on the semiconductor substrate, it is noted that the 35 U.S.C. § 103 rejection based on a Cheng et al. deals with an issue (i.e., the integration of multiple pieces into one piece or conversely, using multiple pieces in replacing a single piece) that has been previously decided by the courts.
In Howard v. Detroit Stove Works 150 U.S. 164 (1893), the Court held, "it involves no invention to cast in one piece an article which has formerly been cast in two pieces and put together...." 
In In re Larson 144 USPQ 347 (CCPA 1965), the term "integral" did not define over a multi-piece structure secured as a single unit.  More importantly, the court went further and stated, "we are inclined to agree with the solicitor that the use of a one-piece construction instead of the [multi-piece] structure disclosed in Tuttle et al. would be merely a matter of obvious engineering choice" (bracketed material added). In re Fridolph 135 USPQ 319 (CCPA 1962) deals with submitted affidavits relating to this issue.  The underlying issue in In re Fridolph was related to the end result of making a multi-piece structure into a one-piece structure.  Generally, favorable patentable weight was accorded if the one-piece structure yielded results not expected from the modification of the two-piece structure into a single piece structure.
Therefore, it would have been obvious to one of ordinary skill in the art to use a MEMS device integrated on the substrate as "merely a matter of obvious engineering choice" as set forth in the above case law.

		In conclusion, the prima-facie case of obvious is deemed to be proper. 	

                                              Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

                                             Allowable Subject Matter
Claims 17-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
                                           
                                          Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERMIAS T WOLDEGEORGIS whose telephone number is (571)270-5350.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm E.S.T..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J. Green can be reached on 571-270-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/ERMIAS T WOLDEGEORGIS/Primary Examiner, Art Unit 2893